Citation Nr: 1223354	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2011.  This matter was originally on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; his PTSD has not been productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's May 2011 Remand, the RO scheduled the Veteran for a VA psychiatric examination to determine the current level of impairment resulting from his PTSD and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board.  See 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507.  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in June 2005 and April 2008, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in April 2008, the Veteran was advised how VA determines disability ratings and specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, private medical records, and Social Security Administration (SSA) records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in August 2008 and July 2011. 38 C.F.R. § 3.159(c)(4).  The August 2008 VA examiner addressed the severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

The Board notes that the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2011).  

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440 a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a zero percent evaluation.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

There are only two comprehensive psychiatric examinations of record which address the severity of the Veteran's PTSD, VA examinations conducted in August 2008 and July 2011.

At the August 2008 VA examination, the Veteran reported symptoms of isolation, difficulty around other people, depression and anxiety.  The Veteran reported that the symptoms were constant and that the effect the symptoms had upon total daily functioning was the more stress, the more fragile his mood.  The Veteran reported that he had had trouble sleeping since 1970 described as initial and middle insomnia.  The Veteran reported that he was taking 20 mg of Prozac daily with no side effects.  The Veteran reported that he had not received psychotherapy for his mental condition during the prior year and had not made any emergency room visits or been hospitalized for psychiatric reasons.

The Veteran denied legal problems.  The Veteran reported that he and his wife had been married for 27 years and that his relationships with his wife, father, mother, and one of his daughters were good.  The Veteran reported that he had eight siblings and that his relationships with them were poor due to the Veteran's isolation.  The Veteran stated that he isolated to himself and preferred to be alone.  

The Veteran reported that he was an owner/operator of a Trailer Park and that he had worked there for 30 years.  The Veteran stated that his relationships with his supervisor and co-workers were good.  

The Veteran reported that he experienced persistent, recurrent, distressing dreams/nightmares of the event; a persistent feeling as if the traumatic event were recurring; flashbacks triggered by the smell of Chinese food and the smell of Asian people; persistent, intense distress at exposure to similar events such as avoiding watching war movies and the news; and a persistent, physiological reactivity to cues that symbolize an aspect of the event such as awakening at night in a cold sweat, panicked, and crying out in his sleep.  He also reported persistent efforts to avoid thoughts, feelings or conversations associated with the trauma; persistent efforts to avoid activities, places or people that arouse recollections of the event; and a persistent inability to recall an important aspect of the trauma such as names and dates.  He further reported a persistent, markedly diminished interest or participation in significant activities as he has a mistrust of others and feelings of abandonment.  The Veteran reported persistent feeling of detachment or estrangement from others and noted that his first wife thought he was crazy.  He also reported experiencing persistent difficulty falling or staying asleep, persistent irritability or outbursts of anger; persistent exaggerated startle response to loud noise and unexpected movement; persistent difficulty concentrating; and persistent hypervigilance.  He further noted that he sits with his back to the wall and watches doors and exits.  The Veteran reported that he held his 12-year-old daughter against a wall with a rifle against her head and then had no recall of the incident.

Mental status examination demonstrated that orientation was within normal limits.  The Veteran's appearance, hygiene, and behavior were appropriate.  The Veteran's affect and mood were abnormal with findings of daily depressed mood, anergia, anhedonia, anxiety, hopelessness, and helplessness.  Communication was grossly impaired due to bilateral hearing loss and tinnitus.  Speech was within normal limits.  The Veteran's concentration and short-term memory were poor.  The Veteran reported panic attacks occurring once a week which increased the Veteran's anxiety and left him with shortness of breath and feelings of doom.  There were signs of suspiciousness, and the Veteran reported that he watches people.  There were no delusions or hallucinations observed on examination; however, the Veteran reported occasional hallucinations including hearing voices and conversations.  Obsessional rituals were absent.  The Veteran's thought process was appropriate, his judgment was not impaired, and his abstract thinking was normal.  The Veteran's memory was mildly impaired and he reported forgetting names, directions, and recent events.  The Veteran reported passive thoughts of death with no intent or plan.  Homicidal ideation was absent.

The Veteran was diagnosed as having PTSD, and a GAF of 50 was assigned.  The examiner noted that the Veteran was employed and that he was mentally capable of managing benefit payments in his own best interest.  The examiner noted that the best description of the Veteran's psychiatric impairment was that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner noted that the above statement was supported by the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  The examiner noted that the Veteran had no difficulty understanding commands and did not appear to pose any threat of danger or injury to self or others.  The examiner noted that the prognosis was guarded due to the Veteran's advanced age and his chronic feelings of hopelessness, helplessness, and depression.

At the July 2011 VA examination, the Veteran reported that he was being treated with Prozac and that he was in group therapy as it sometimes helped him to interact with other veterans.  He also reported that he had been married for 30 years and had a good relationship with his wife, one daughter and grandchildren.  He further reported that he had one or two good fishing buddies and one good friend and that his leisure pursuits consisted of fishing.  The Veteran reported that although he had a good relationship with his family, he stayed home much of the time and socially isolated.  

Psychiatric examination demonstrated that the Veteran was neatly groomed, appropriately dressed, with spontaneous, clear and coherent speech.  The Veteran's attitude was cooperative and attentive.  His affect and mood were good, his attention was intact, and he was oriented to person, time, and place.  The Veteran's psychomotor activity and thought process was unremarkable.  There were no delusions.  He understood outcome of behavior and that he had a problem.  The Veteran's intelligence was average.  The Veteran reported trouble sleeping and noted that he averaged five to six hours of sleep and occasional nightmares of Vietnam.  There were no hallucinations, no inappropriate behavior, and he interpreted proverbs appropriately.  The Veteran had ritualistic behavior such as checking the locks on the doors.  The Veteran denied panic attacks.  There were no homicidal thoughts.  The Veteran reported occasional thoughts of death with no specific plan.  The Veteran had good impulse control, no episodes of violence and he was noted to be able to maintain minimum personal hygiene.  The Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was normal.  

The examiner noted that PTSD symptoms included persistent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiologic reactivity upon exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect;  difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hyper-vigilance; and exaggerated startle response. 

The examiner noted that the Veteran's PTSD symptoms were chronic, moderate in severity, and had persisted since his time in Vietnam.  The Veteran reported irritability, anger, social isolation, and withdrawal.  The Veteran reported that his usual occupation was a carpenter and that he retired in 1981 due to medical problems.  The Veteran was diagnosed as having PTSD and assigned a GAF of 56.  

The findings of record indicate that the Veteran's PTSD symptoms match all of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), one of the rating criterion for a 50 percent rating (disturbances of motivation and mood) and some of the rating criteria for a 70 percent rating (suicidal ideation, unprovoked irritability, and difficulty in adapting to stressful circumstances). 

Private treatment records are absent any indications of evaluation or treatment of PTSD except for the period from March 2009 to June 2009 which consistently indicate that the Veteran denied depression, suicidal ideation, change in mood, fatigue, insomnia, nervousness, and violent behavior as well as assessments of normal mood, normal affect, appropriate speech, and no homicidal thoughts.    

As noted above, the GAF scores assigned during VA examinations were 50 in August 2008 and 56 in July 2011.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

In this case, the GAF score assigned by the August 2008 VA examiner of 50 is inconsistent with her findings that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning while A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The DSM-IV further indicates that suicidal ideation, severe obsessional rituals, and frequent shoplifting are examples of serious symptoms and that having no friends and being unable to keep a job) are examples of serious social and occupational impairment.  Flat affect, circumstantial speech, and occasional panic attacks are examples of moderate symptoms and that having few friends and conflicts with peers or coworkers are examples of moderate difficulty in social and occupational functioning. 

Symptoms noted during the August 2008 VA examination included depressed mood, anergia, anhedonia, anxiety, hopelessness, and helplessness, impaired concentration and short-term memory, panic attacks occurring once a week, suspiciousness.  In addition, the Veteran reported occasional auditory hallucinations and passive thoughts of death.  There was no evidence of impaired speech, delusions or hallucinations, impaired thought process, impaired judgment, or impaired abstract thinking.  As noted above, the Veteran reported that he had worked in a Trailer Park for 30 years and that his relationships with his parents, wife, and daughter were good.  

As such, at its worst, the Veteran's PTSD symptoms included suicidal ideation without plan or intent, social isolation and withdrawal, irritability, and hallucinations indicative of serious symptoms.  At its best, the Veteran's PTSD symptoms and GAF scores were indicative of moderate symptoms.

Although the record indicates an apparent improvement in the severity of the Veteran's PTSD symptoms and GAF scores, in whole, during the appeal period, the Veteran's impairment is indicative of occupational and social impairment with reduced reliability and productivity.  It appears that the most prominent and consistent symptoms of the Veteran's PTSD have been daily depression with occasional suicidal ideation. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms as a whole exceed the criteria for the 30 percent rating and more nearly approximate the criteria for the 50 percent rating.  They, however, do not approach the severity contemplated for the 70 percent rating or the 100 percent rating. 

As set forth above, the criteria for a 70 percent rating are met when the Veteran experiences occupational and social impairment with deficiencies in most areas.  In this case, there has never been any indication of impaired thought processes, communication, or judgment; inappropriate behavior; inability to function effectively; neglect of person appearance and hygiene; or difficulty in adapting to stressful circumstances.  There has also never been any indication of persistent delusions or hallucinations; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation as to time or place; or memory loss for names of close relative, own occupation or own name. As noted above, although the Veteran has reported suicidal ideation, there has never been any intent or plan.

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity; but is not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 

Accordingly, the record supports a grant of a 50 percent rating for PTSD, for the entire appeal period, but no higher. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms.  As discussed above, such symptomatology describes the Veteran's current disability picture. Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In this case, because the Veteran is receiving a combined rating of 100 percent since June 9, 2006, this renders moot any claim for entitlement to a TDIU from June 9, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  For the period prior to June 9, 2006, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  The Veteran reported at the July 2011 VA examination that that he retired in 1981 due to medical/physical problems, his rheumatoid arthritis which is not a service-connected disability.  In addition, the VA examiner noted that the Veteran's unemployability was related to multiple medical conditions rather than PTSD.

 
ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


